The election of Lyman Robinson, the member returned from the town of Petersham, was controverted by Jo si ah White and others, on the ground that said Robinson was not, at the time of his alleged election, an inhabitant of that town. And the petition specifically alleges, “ that the said Robinson, during the month of April, and previous to the first day of *572May» A. D. 1847» removed from said Petersham to the city of Boston, with Ms family, and ever since has been and is now an inhabitant of said Boston, dwelling in said city with his family, writing his sign and pursuing the avocation of an innkeeper in Ann street, in said Boston.”
Other grounds of objection set forth in the petition were abandoned at the hearing.
It was admitted by the petitioners, that Mr. Robinson was a citizen of Petersham, and eligible as a representative, on the twentieth day of April, 1847. It then appeared, from the evidence on both sides, that he held a lease of a public house in Boston, for which the person to whom he had underlet it had failed to pay the rent. Upon learning of this failure, he immediately went to Boston to attend to the matter. Upon his arrival (in the latter part of April) he found it for his interest to purchase the furniture of the house from his sub-lessee, and to proceed to keep the house himself. He made an unsu- -- cessful effort to dispose of his lease, then placed his sign over the door of the house, and sent for his wife, who joined him in Boston, and aided him in arranging and subsequently in keeping the house. His daughters afterwards went to Boston, at different times, and his son, with his wife, who had made a part of Ms family for several years, remained in Petersham in charge of his house and farm there. During the whole of the period in question, he frequently spoke of his intention to sell his lease of the public house, if he could get a good opportunity. In the month of June, he declared himself a citizen of Petersham, in a letter to his son, and was proved also to have spoken of that town, as the place of his residence, in the months of September and October. On the seventeenth of November, he claimed an abatement of his poll-tax in Boston, on the ground, that he resided in Petersham, and exhibited his tax bill from the treasurer of that town. He did not object to a tax for five hundred dollars, personal property, assessed upon him in Boston, as he kept the public house in question there. He was chosen a selectman of Petersham in March, 1847» and highway surveyor in April; in August he acted as such *573surveyor, and signed as selectman an order upon the treasurer of the town for the payment of certain money, which was duly paid, and he voted there at the election in November.
The committee, after giving the evidence in full as a part of their report, conclude as follows:—
“ It will be perceived, that the only question submitted to the committee was of the domicil of the sitting member.
Upon this question, the committee are unanimous in the opinion, upon a careful consideration of the whole evidence, that the absence of Mr. Robinson from Petersham was for a temporary purpose only, with no intention of changing his domicil or relinquishing his rights as an inhabitant of Peters-ham. The committee, therefore, recommend that the petitioners have leave to withdraw.”
The petition was presented on the loth of January.1 The report was submitted on the 12th2 and accepted on the 22d3 of February.

 70 J. H. 61.


 Same, 260.


 Same, 332.